In cases of this kind, very little aid is to be (373) derived from "the books," except in regard to the general principles which have been established, for all depends upon intention, and no two wills are ever precisely alike; although the meaning may be the same, there will be a difference in the words used, and a difference in the relations of the members of the family, or other circumstances having a material bearing on the question.
This case fulfills in as complete a manner as any case can do, all the conditions required by the general principles which have been established. If a trust is not created in this case, the whole doctrine must be ignored. In support of this position, I refer to Ford v. Fowler, 3 Beame, 146; see also Alston v. Lea, ante, 27. That is considered as a case decided on two principles, where, as was remarked by Mr. Moore with much force and beauty, "the pendulum which had been vibrating first on one extreme and then on the other, had gradually assumed its right position."
In this case, the subject matter of the trust is certain; the objects of the testator's bounty are plainly described, and his wish that one-half of the property embraced in that clause of the will should be given to John P. Cook and Mary A. Terrill by his widow at her death, is as plainly *Page 290 
expressed as can be done by the English language. Here, then, we have certainty as to the subject matter, certainty as to the objects of the bounty, and certainty as to the intention of the testator; for the wish is expressed directly and unequivocally; nothing is left to conjecture; so, to use a common expression, "there can be no two ways about it." The husband did intend and wish and express that intention and wish in his last will and testament, that his wife, at her death, should give one-half of the negroes and other property given to her by the fourth clause of the will to his brother and sister. The wish of her husband, so clearly expressed, imposes an obligation on her conscience — in other words, creates a trust which a court of equity will enforce.
The general frame of the will tends to confirm the correctness of this conclusion. The testator divides his property into three (374) classes, although he gives all of it to his widow. 1. His land he gives to her for life, with a remainder at her death to his brother John. 2. His perishable property he gives to her absolutely. 3. His negroes and bonds, etc., he gives to her subject to a wish that at her death she will give one-half thereof to his brother John and sister Mary, showing clearly that he intended the negroes and bonds to be in a middle state, not given for life, and still not given absolutely, but givensubject to a trust, in favor of his brother and sister, as to one-half, after her death, in respect to which nothing was left to her discretion, or her inclinations, or her wishes; which disposition he evidently makes under the impression that, by having the legal estate subject to a trust, her control of the negroes, in respect to the disposal of such as she chose to sell, and in respect to the division in regard to giving them in families, would be less restricted than if he had given her only a life estate, with remainder as to one-half to his brother and sister.
But all doubt as to his intention is removed by the codicil. By it he gives the crop of cotton on hand at his death absolutely to his wife, classing it with the horses, mules, etc., and he then takes particular pains to remove a difficulty which he supposes might arise as to the increase of the negroes, and says he does not mean that his wife shall give all of the increase of the negroes to his brother and sister, but only the one-half of the increase of the negroes; treating it not as a matter left to her discretion or inclination, but as the subject of a trust which he had created in favor of his brother and sister, and which, consequently, he chose to relieve from all doubt and obscurity. His particularity in thus explaining his true meaning relieves the subject of all doubt, and makes this much stronger than any case to which we have been referred in the books.
PER CURIAM.                                      Demurrer overruled.
Cited: Young v. Young, 68 N.C. 315. *Page 291 
(375)